885 F.2d 871
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert MARTIN, Petitioner-Appellant,v.ADULT PAROLE AUTHORITY, Respondent-Appellee.
Nos. 88-3896, 89-3147.
United States Court of Appeals, Sixth Circuit.
Sept. 22, 1989

1
Before DAVID A. NELSON and RYAN, Circuit Judges, and RONALD E. MEREDITH, District Judge.*

ORDER

2
These cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs of the parties, motion to reconsider pauper status and response, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner filed a 28 U.S.C. Sec. 2254 habeas corpus petition alleging that at his parole revocation proceedings the parole authority erred in not permitting counsel to compel witness attendance, in not appointing counsel for him, by calling a non-scheduled witness and for failing to inform him that he was being tried for criminal charges.  The district court dismissed the habeas corpus action and denied his motion for reconsideration which also alleged ineffective assistance of counsel.  Appeal no. 88-3896 was filed from the judgment.  Appeal no. 89-3147 was filed from an order denying Fed.R.Civ.P. 60(b) relief sought on the basis that Sally Krueger was a social worker, not a licensed psychologist, and that counsel was ineffective in failing to raise an objection to her testimony.


4
Respondent requests that this court revoke petitioner's pauper status and require petitioner pay all or part of the $105 filing fee for this appeal since petitioner has received $600 in the past year from relatives.  However, a person need not be wholly destitute to be granted pauper status.    Adkins v. E.I. Dupont deNemours & Co., 335 U.S. 331, 339 (1948).


5
IT IS ORDERED that the judgment and the order denying the Fed.R.Civ.P. 60(b) motion be and hereby are affirmed for the reasons stated in the district court's orders of May 12, 1988 and September 12, 1988.  Rule 9(b)(5), Rules of the Sixth Circuit.  The motion to reconsider pauper status be and hereby is denied.



*
 The Honorable Ronald E. Meredith, U.S. District Judge for the Western District of Kentucky, sitting by designation